        Case 2:21-cv-00668-JCM-VCF Document 13
                                            12 Filed 09/01/21 Page 1 of 2


 1    JOHN R. BAILEY
      Nevada Bar No. 0137
 2    DENNIS L. KENNEDY
      Nevada Bar No. 1462
 3    JOSHUA P. GILMORE
      Nevada Bar No. 11576
 4    PAUL C. WILLIAMS
      Nevada Bar No. 12524
 5    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 6    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 7    Facsimile: 702.562.8821
      JBailey@BaileyKennedy.com
 8    DKennedy@BaileyKennedy.com
      JGilmore@BaileyKennedy.com
 9    PWilliams@BaileyKennedy.com

10    Attorneys for Plaintiff
      ROWEN SEIBEL
11
                                   UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA

13
     ROWEN SEIBEL, an individual,
14
                                    Plaintiff,             Case No. 2:21-cv-00668-JCM-VCF
15
                     vs.
16
     GR US LICENSING, LP, a Delaware limited
17   partnership,

18                                  Defendant.

19

20    STIPULATION TO EXTEND TIME TO FILE RESPONSE TO GR US LICENSING, LP’S

21                    MOTION TO DISMISS COMPLAINT (SECOND REQUEST)

22          Pursuant to LR IA 6-1, Plaintiff Rowen Seibel (“Seibel”) and Defendant GR US Licensing

23   LP (“GRUS”) (collectively, the “Parties”) stipulate and agree as follows:

24          1.      On March 22, 2021, Seibel filed the Complaint. (ECF No. 1.)

25          2.      On August 2, 2021, GRUS filed a Motion to Dismiss Complaint (the “Motion”).

26   (ECF No. 7.)

27          3.      Pursuant to Stipulation of the Parties (ECF No. 9) and the Court’s Order entered on

28   August 9, 2021 (ECF No. 10), Seibel’s deadline to respond to GRUS’s Motion is September 3, 2021.

                                                  Page 1 of 2
        Case 2:21-cv-00668-JCM-VCF Document 13
                                            12 Filed 09/01/21 Page 2 of 2


 1          4.      The deadline for Seibel to respond to GRUS’s Motion shall be extended from
 2   September 3, 2021, to September 17, 2021.
 3          5.      Good cause exists to extend the briefing schedule on GRUS’s Motion as set forth
 4   above to accommodate scheduling conflicts of Seibel’s counsel and the fact that one of the primary
 5   attorneys who was previously working on this matter (Stephanie J. Glantz) is no longer with the law
 6   firm of BaileyKennedy (see ECF No. 11).
 7          6.      This is the second request to extend the time for Seibel to respond to GRUS’s Motion.
 8   This extension is sought in good faith and not for purposes of unduly delaying discovery or trial.
 9    Dated this 1st day of September, 2021.            Dated this 1st day of September, 2021.
10    BAILEYKENNEDY                                    FENNEMORE CRAIG, P.C.
11    By: /s/ Joshua P. Gilmore                         By: /s/ John D. Tennert
          JOHN R. BAILEY                                   JOHN D. TENNERT (BAR NO. 11728)
12        DENNIS L. KENNEDY                                WADE BEAVERS (BAR NO. 13451)
          JOSHUA P. GILMORE                             7800 Rancharrah Parkway
13        PAUL C. WILLIAMS                              Reno, Nevada 89511
      Attorneys for Plaintiff Rowen Seibel              Attorneys for Defendant GR US Licensing, LP
14

15
                                                  IT IS SO ORDERED.
16

17
                                                  ______________________________________
18                                                UNITED STATES DISTRICT JUDGE
19
                                                         September 1, 2021
                                                  DATED:__________________________
20

21
     Respectfully submitted by:
22
     BAILEYKENNEDY
23
     By:    /s/ Joshua P. Gilmore
24       JOHN R. BAILEY
         DENNIS L. KENNEDY
25       JOSHUA P. GILMORE
         PAUL C. WILLIAMS
26   Attorneys for Plaintiff Rowen Seibel
27

28

                                                  Page 2 of 2
